       Case: 1:18-mj-02254-DAR Doc #: 1-1 Filed: 11/01/18 1 of 6. PageID #: 2



                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Colleen Burton, Special Agent with the Federal Bureau of Investigation, currently

assigned to the Northern Ohio Law Enforcement Task Force (hereinafter referred to as

NOLETF) hereinafter referred to as Affiant, being duly sworn, do depose and state that:

                                       INTRODUCTION

       1.      Your Affiant is an investigative or law enforcement officer of the United States

within the meaning of Section 2510 (7), of Title 18, United States Code, as a Special Agent of

the FBI. As such, your Affiant is empowered to conduct investigations of, and to make arrests

for, offenses enumerated in Title 18, United States Code, Section 2516.

       2.      Your Affiant has been employed by the FBI for approximately two years. Your

Affiant is currently assigned to the Northern Ohio Law Enforcement Task Force (NOLETF), a

Cleveland, Ohio, multi-agency Federal, State and local law enforcement drug task force. During

your Affiant's assignment with the NOLETF, your Affiant has been assigned to investigations

targeting organizations involved in drug trafficking offenses in the Northern District of Ohio.

While being trained as a Special Agent of the FBI, your Affiant has received basic drug training

at the FBI Academy located in Quantico, Virginia. Your Affiant has executed search warrants

which have resulted in the seizure of illegal drugs and evidence of drug violations. Your Affiant

has previously been the Affiant on five (5) Title III wiretap applications. These wiretap

applications led to the federal arrests and convictions of individuals. Your Affiant has

supervised the activities of informants who have provided information and assistance in the

federal prosecution of drug offenders. Based upon the above experience, your Affiant is familiar

with the modus operandi of persons involved in illicit distribution of controlled substances as

well as the terminology used by persons involved in the illicit distribution of controlled

substances. Your Affiant is aware that persons involved in the illicit distribution of controlled

substances routinely attempt to conceal their identities as well as the locations at which drug
       Case: 1:18-mj-02254-DAR Doc #: 1-1 Filed: 11/01/18 2 of 6. PageID #: 3



transactions occur. These people are also known to have vehicles, properties, utilities and other

items purchased in the names of others in order to conceal the association of drug activities with

financial transactions. Your Affiant knows that individuals engaged in organized drug

distribution and sales maintain extensive contact with persons from whom they receive drugs and

with whom they distribute these drugs.

       3.      Your Affiant is aware that it is common for drug traffickers to secret drugs,

contraband, proceeds of drug sales, and records of drug transactions in secure locations within

their residences and vehicles, the residences and vehicles of their associates, and of family

members for ready access and to conceal them from law enforcement authorities.

       4.      As a result of your Affiant’s personal participation in this investigation and

reports made to your Affiant by other Special Agents of the FBI and other state and local law

enforcement officers, witnesses and reliable confidential sources, your Affiant is familiar with

the circumstances and offenses described in this Affidavit.

                                  BASIS OF INFORMATION

       5.      Your Affiant is familiar with the facts and circumstances of the offenses described

in this Affidavit based upon your Affiant's personal participation in the investigation of

WILLIAM SIZEMORE, MALIK ROSS, and DANTE PERKINS, as well as through information

obtained from other law enforcement agencies, witnesses, and reliable sources.

       6.      Except as otherwise noted, the information set forth in this Affidavit has been

provided to your Affiant by FBI Agents or other law enforcement officers. Unless otherwise

noted, whenever in this Affidavit your Affiant asserts that a statement was made, the information

was provided by another law enforcement officer (who may have had either direct or hearsay

knowledge of the statement) to whom your Affiant has spoken or whose report your Affiant has

read and reviewed. Likewise, information resulting from surveillance, except where otherwise
                                                                                                     2
       Case: 1:18-mj-02254-DAR Doc #: 1-1 Filed: 11/01/18 3 of 6. PageID #: 4



indicated, does not necessarily set forth your Affiant's observations but rather has been provided

directly or indirectly by FBI Agents or other law enforcement officers who conducted such

surveillance. Likewise, any information pertaining to vehicles and/or registrations, personal data

on subjects and record checks has been obtained through the Law Enforcement Automated Data

System (LEADS); from Thompson Reuters, a law enforcement credit header database (CLEAR);

from the State of Ohio or the National Crime Information Center (NCIC) computers; or by the

Ohio Law Enforcement Gateway database (OHLEG) by members herein described.

       7.      Since the Affidavit is being submitted for the limited purpose of supporting a

criminal complaint and arrest warrant for WILLIAM SIZEMORE, MALIK ROSS, and DANTE

PERKINS, your Affiant has not included each and every fact known concerning this

investigation. Your Affiant has set forth only the facts that are believed to be necessary to

establish the foundation for a criminal complaint.

       8.      Based upon the information contained in this Affidavit, I submit there is probable

cause to believe that on or about October 31, 2018, in the Northern District of Ohio, WILLIAM

SIZEMORE, MALIK ROSS, and DANTE PERKINS committed violations of Title 21, United

States Code, Sections 846, 841(a)(1), (b)(1)(A), Attempted Possession with Intent to Distribute

Cocaine, a Schedule II controlled substance, and Conspiracy to Possess with Intent to Distribute

Cocaine, a Schedule II controlled substance.

                                 CONFIDENTIAL SOURCES
       9.      Your Affiant has received information obtained from one confidential source

(Source 1) during the course of this investigation.

       10.     Source 1 has no criminal history but does have a pending criminal case. Source

1’s cooperation is for consideration in a pending criminal case. Information that Source 1 has

provided has been corroborated through physical surveillance, a review of various records (such

                                                                                                   3
       Case: 1:18-mj-02254-DAR Doc #: 1-1 Filed: 11/01/18 4 of 6. PageID #: 5



as BMV records, Lexis/Nexis, Choicepoint, OHLEG, and NCIC), consensually monitored

conversations, controlled drug purchases, records searches and telephone records analysis

conducted by your Affiant and other NOLETF officers. Source 1's information has never been

found to be false or misleading. For these reasons, your Affiant considers Source 1's information

reliable.

            FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

        11.    On October 22, 2018, Source 1 met with MALIK ROSS and WILLIAM

SIZEMORE in Cleveland, Ohio, to discuss the purchase of kilogram quantities of cocaine from

Source 1. In a previous conversation with Source 1, ROSS explained that SIZEMORE was his

uncle, and ROSS told Source 1 that he would introduce Source 1 to SIZEMORE for the purpose

of selling SIZEMORE cocaine. During the October 22, 2018, meeting, law enforcement visually

identified ROSS and SIZEMORE during physical surveillance of this meeting. During the

meeting, ROSS and SIZEMORE negotiated the price, and SIZEMORE agreed to pay $32,000 per

kilogram of cocaine. Law enforcement reviewed a recording of this meeting, and verified the

content of the conversation.

        12.    On October 25, 2018, NOLETF investigators learned from Source 1 that ROSS

reached out to confirm the cocaine delivery for that following Monday.

        13.    On Monday, October 29, 2018, there were multiple recorded telephonic

communications between Source 1, SIZEMORE, and ROSS.                  Investigators learned that

SIZEMORE wanted to meet Source 1 on October 30, 2018, to further discuss how the kilogram

quantity cocaine deal would happen.

        14.    On October 30, 2018, SIZEMORE and ROSS met Source 1 to discuss the specifics

of the drug transaction to take place later that same day. Law enforcement listened to the

conversation, which was transmitted in real-time. During the conversation, SIZEMORE and
                                                                                               4
      Case: 1:18-mj-02254-DAR Doc #: 1-1 Filed: 11/01/18 5 of 6. PageID #: 6



ROSS stated that they wanted to test the cocaine product for quality before purchasing. Later that

same day, after multiple recorded conversations, it was agreed upon that the narcotic purchase

would take place the next day, October 31, 2018.

       15.     On October 31, 2018, Source 1 had several recorded conversations with

SIZEMORE and ROSS, which law enforcement has reviewed, where they agreed to purchase two

kilograms of cocaine later that day for $32,000 per kilogram. SIZEMORE explained that his cousin

was getting the money to pay for the cocaine. The agreement was that they would pay for one

kilogram and be fronted the second kilogram. Investigators observed SIZEMORE and ROSS exit

Bakersfield Restaurant in Cleveland, Ohio, with other yet unknown persons, later identified as

DANTE PERKINS, and his girlfriend and son. Surveillance observed SIZEMORE and ROSS

enter SIZEMORE’s vehicle, a black 2011 Infiniti SUV, bearing the license plate HMV7378, leave

the area, and arrive at the Four Points Sheridan Hotel, West 150th Street, Cleveland, Ohio. (During

previous recorded conversations with Source 1 and SIZEMORE, Source 1 instructed that the

meeting place for the drug transaction would take place at the above mentioned location).

       16.     Law enforcement conducting physical surveillance at the Four Points Sheridan saw

SIZEMORE’s vehicle park close to Source 1’s vehicle. Subsequently, a blue Chevy license plate

number HON9999, registered to DANTE PERKINS, parked close to Source 1’s vehicle. Law

enforcement observed SIZEMORE got out of his Infinity and get into Source 1’s vehicle in the

front passenger seat. Law enforcement saw ROSS remain in the Infinity. While in Source 1’s

vehicle, SIZEMORE motioned to DANTE PERKINS to come to Source 1’s vehicle. PERKINS

then got out of the Chevy, and PERKINS entered the rear passenger side of Source 1’s vehicle.

Following the meeting, law enforcement debriefed Source 1, who stated that when PERKINS

entered Source 1’s vehicle, PERKINS handed Source 1 a black bag containing $32,000, as

previously discussed for the purchase of 2 kilogram of cocaine. Source 1 verified that the money
                                                                                                 5
       Case: 1:18-mj-02254-DAR Doc #: 1-1 Filed: 11/01/18 6 of 6. PageID #: 7



was in the bag, and Source 1 called his purported drug associate (an undercover Task Force Officer

(TFO)) to bring the purported kilograms of cocaine to Source 1. The undercover cover TFO

walked to Source 1’s vehicle and handed Source 1 a bag containing the purported two kilograms

of cocaine. Source 1 then gave the bag of purported cocaine to PERKINS.             Once the drug

transaction was completed, law enforcement arrested ROSS, SIZEMORE, and PERKINS and

positively identified them. This meeting was recorded, and surveillance officers listened to the

conversation in the vehicle between Source 1, SIZEMORE, PERKINS, and ROSS, as it was being

transmitted in real time.

       16.     Based upon the information contained in this Affidavit, I submit there is probable

cause to believe that on or about October 31, 2018, in the Northern District of Ohio, WILLIAM

SIZEMORE, MALIK ROSS, and DANTE PERKINS conspired to possess with intent to

distribute cocaine and attempted to possess with the intent to distribute cocaine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1),

(b)(1)(B).




                                            Special Agent Colleen Burton
                                            FBI, NOLETF


Sworn to via telephone after submission
by reliable electronic means,
Fed. Crim. Rules 4.1; 41(d)(3),
this _______day of November, 2018.



___________________________________
DAVID A. RUIZ
U.S. MAGISTRATE JUDGE



                                                                                                   6
